



Exhibit 10.3







AMENDED AND RESTATED


GENERAL MILLS, INC.


EXECUTIVE INCENTIVE PLAN










AS AMENDED THROUGH JUNE 27, 2005









--------------------------------------------------------------------------------




AMENDED AND RESTATED


GENERAL MILLS, INC.


EXECUTIVE INCENTIVE PLAN

1.   PURPOSE OF THE PLAN


  The purpose of the General Mills, Inc., Executive Incentive Plan (the “Plan”)
is to provide financial rewards to key executives of General Mills, Inc.
(“General Mills”), its subsidiaries and affiliates (defined as entities in which
General Mills, Inc., has a significant equity or other interest) (collectively
with General Mills, the “Company”) in recognition of their contributions to the
success of the Company, and to align the interests of such executives with the
interests of the stockholders of the Company.


2.   EFFECTIVE DATE AND DURATION OF PLAN


  This Plan, as amended and restated herein, shall become effective as of
September 25, 2000, subject to the approval of the stockholders of General Mills
at the Annual Meeting of Stockholders on that date. This Plan is a successor to
and replaces the Executive Incentive Plan, amended and approved by stockholders
on September 30, 1996. Definitions used in the Plan can be found in Section 16.
Awards may be made under the Plan until September 25, 2010.


3.   ELIGIBLE PERSONS


  All officers of the Company shall be “Participants” eligible to receive Awards
under the Plan.


4.   AWARD TYPE


  Under this Plan, the Committee may award Participants Cash Bonuses and the
right to receive shares of Common Stock subject to certain restrictions
(“Restricted Stock” or “Restricted Stock Units”). Cash bonuses, Restricted Stock
and Restricted Stock Units are sometimes referred to as “Awards.”


5.   AWARDS OF CASH BONUSES, RESTRICTED STOCK AND RESTRICTED STOCK UNITS


  (a)   Performance Goal.   In order for any Participant to receive an Award for
a Performance Period, the Net Earnings of the Company must be greater than zero.


  (b)   Grants.   At the end of the Performance Period, if the Committee
certifies that the requirement of Section 5(a) has been met, each Participant
shall be deemed to have earned Awards equal in value to the Maximum Amount, or
such lesser amount as




--------------------------------------------------------------------------------



    the Committee shall determine in its discretion to be appropriate. Such
Awards shall consist of Cash Bonuses, Restricted Stock or Restricted Stock
Units, or a combination thereof, as determined by the Committee, subject to the
limitation that Restricted Stock and Restricted Stock Units may not constitute
more than 50 percent of each Participant’s Award. The Committee, in its
discretion, may require, as a condition to the grant of Restricted Stock or
Restricted Stock Units, the purchase and deposit of Common Stock owned by the
Participant receiving such grant and the forfeiture of such grant if such
deposit is not made or maintained during a required holding period. Such shares
of deposited Common Stock may not be otherwise sold or disposed of during the
applicable holding period. For purpose of computing the value of Awards, each
Restricted Stock or Restricted Stock Unit shall be deemed to have a value
equivalent to the Fair Market Value of one share of Common Stock on the Grant
Date.


  (c)   Delivery of Awards.   As soon as practicable following the end of the
Performance Period, the Company shall cause Common Stock to be issued on an
unrestricted basis in respect of Restricted Stock and all Restricted Stock Units
earned by a Participant and shall pay each Participant all Cash Bonuses earned
by the Participant, except to the extent the Participant elects to defer receipt
of such Restricted Stock, Restricted Stock Units or Cash Bonuses pursuant to the
General Mills, Inc., Deferred Compensation Plan.


  (d)   Maximum Amount.   Notwithstanding any other provision of this Plan, in
no event shall the total Awards value earned by any Participant for any one
Performance Period exceed 0.5 percent of the Company’s Net Earnings for that
Performance Period (such amount, the “Maximum Amount”).


  (e)   Profit Sharing Resolution.   All awards under this Plan shall be subject
to General Mills’ 1933 Shareholder Resolution on Profit Sharing, as amended.


6.   RESTRICTED STOCK AND RESTRICTED STOCK UNITS


  (a)   Vesting.   Subject to the provisions of Sections 10 and 11, the Vesting
Date for Restricted Stock and Restricted Stock Units shall be a date set forth
in the applicable Grant Agreement but which may not be earlier than 180 days
after the applicable Grant Date. The period between the applicable Grant Date
and the Vesting Date is referred to as the “Restricted Period.”


  (b)   Common Stock Issuance.   As soon as reasonably practicable after the
Vesting Date for a Grant, General Mills shall issue to the Participant a number
of shares of Common Stock equal to the number of shares of Restricted Stock or
Restricted Stock Units that vested on such Vesting Date, except to the extent
the Participant has elected to defer receipt of the Common Stock pursuant to the
General Mills, Inc., Deferred Compensation Plan.




-2-

--------------------------------------------------------------------------------



  (c)   Dividends and Cash Dividend Equivalents.   Subject to the restrictions
set forth in Section 5(b), each Participant who receives Restricted Stock shall
have all rights as a Stockholder with respect to such shares, including the
right to vote the shares and receive dividends and other distributions. A
Participant who is credited with Restricted Stock Units shall have no rights as
a stockholder with respect to such Restricted Stock Units until such time as
share certificates for Common Stock are issued to the Participant. During the
Restricted Period, however, the Company shall pay to the Participant, on a
quarterly basis, an amount (the “Cash Dividend Equivalent”) equal to the sum of
all cash dividends declared by General Mills with record dates during the prior
quarter with respect to that number of shares of Common Stock equivalent to the
number of Restricted Stock Units credited to the Participant’s Restricted Stock
Units Account as of the applicable record date.


  (d)   Grant Agreement.   Each Grant shall be confirmed by, and be subject to,
the terms of an applicable Grant Agreement.


7.   COMMON STOCK


  (a)   Adjustments for Corporate Transactions.   The Committee may determine
that a corporate transaction has occurred affecting the Common Stock such that
an adjustment or adjustments to outstanding shares of Restricted Stock or
Restricted Stock Units is required to preserve (or prevent enlargement of) the
benefits or potential benefits intended at the time of grant. For this purpose,
a corporate transaction includes, but is not limited to, any noncash dividend or
other noncash distribution (whether in the form of Common Stock, securities of a
subsidiary of the Company, other securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of Common
Stock or other securities of the Company, issuance of warrants or other rights
to purchase Common Stock or other securities of the Company, or any other
similar corporate transaction. In the event of such a corporate transaction, the
Committee may, in such manner as it deems equitable, adjust the number and kinds
of shares represented by outstanding Restricted Stock and Restricted Stock
Units.


  (b)    Limits on Distribution.   Notwithstanding any other provision of the
Plan, the Company shall have no obligation to deliver any shares of Common Stock
under the Plan unless all of the following conditions have been fulfilled:


    (i)   Listing or approval for listing upon notice of issuance, of such
shares on the New York Stock Exchange; or such other securities exchange as may
at the time be the principal market for the Common Stock, if applicable;


    (ii)   Any registration or other qualification of such shares of General
Mills under any state or federal law or regulation, or the maintaining in effect
of any such registration or other qualification that the Committee shall, in its




-3-

--------------------------------------------------------------------------------



      absolute discretion upon the advice of counsel, deem necessary or
advisable; and


    (iii)   Obtaining any other consent, approval or permit from any state,
federal or foreign governmental agency which the Committee shall, in its
absolute discretion after receiving the advice of counsel, determine to be
necessary or advisable.


  (c)   Noncertificated Issuance of Shares.   To the extent that the Plan
provides for issuance of stock certificates to reflect the issuance of shares of
Common Stock or Restricted Stock, the issuance may be effected on a
noncertificated basis, to the extent not prohibited by applicable law or the
applicable rules of any stock exchange.


8.   TRANSFERABILITY OF GRANTS


  Except as otherwise provided by rules of the Committee, shares of Restricted
Stock, Restricted Stock Units and other rights of Participants under this Plan
shall not be transferable by a Participant otherwise than by (i)  the
Participant’s last will and testament or (ii) by the applicable laws of descent
and distribution.


9.   TAXES


  Whenever General Mills issues Common Stock under the Plan, the Company may
require the recipient to remit to the Company an amount sufficient to satisfy
any federal, state or local tax withholding requirements prior to the delivery
of such Common Stock, or, in the discretion of the Committee, upon the election
of the Participant, the Company may withhold from the cash payments and shares
to be delivered cash and shares, respectively, sufficient to satisfy all or a
portion of such tax-withholding requirements.


10.   CHANGE OF CONTROL


  (a)   Upon a Change of Control:


    (i)   All shares of Restricted Stock and Restricted Stock Units shall
immediately vest and Common Stock free of restrictions shall be distributed to
Participants, effective as of the date of the Change of Control, and


    (ii)   The Committee may make such additional adjustments and/or settlements
of outstanding Grants for the Performance Period within which the Change of
Control occurs as it deems appropriate and consistent with the Plan’s purposes.




-4-

--------------------------------------------------------------------------------



  (b)   “Change of Control” means the occurrence of any of the following events:


    (i)   The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the 1934 Act), (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the 1934 Act) of
voting securities of General Mills where such acquisition causes such Person to
own 20 percent or more of the combined voting power of the then outstanding
voting securities of General Mills entitled to vote generally in the election of
directors (the “Outstanding Voting Securities”); provided, however, that for
purposes of this subsection (i), the following acquisitions shall not be deemed
to result in a Change of Control: (w) any acquisition directly from General
Mills, (x) any acquisition by the Company, (y) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by General Mills or any
corporation controlled by General Mills or (z) any acquisition by any
corporation pursuant to a transaction that complies with clauses (x), (y) and
(z) of subsection (iii) below; and provided, further, that if any Person’s
beneficial ownership of the Outstanding Voting Securities reaches or exceeds 20
percent as a result of a transaction described in clause (w) or (x) above, and
such Person subsequently acquires beneficial ownership of additional voting
securities of General Mills, such subsequent acquisition shall be treated as an
acquisition that causes such Person to own 20 percent or more of the Outstanding
Voting Securities; or


    (ii)   Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the shareholders
of General Mills, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or


    (iii)   The approval by the shareholders of General Mills of a
reorganization, merger or consolidation or sale or other disposition of all or
substantially all of the assets of General Mills (“Business Combination”) or, if
consummation of such Business Combination is subject, at the time of such
approval by stockholders, to the consent of any government or governmental
agency, the obtaining of such consent (either explicitly or implicitly by
consummation); excluding, however, such a Business Combination pursuant to which
(x) all or substantially all of the individuals and entities who were the
beneficial owners of the Outstanding




-5-

--------------------------------------------------------------------------------



  Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 60 percent of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation that as a result of
such transaction owns General Mills or all or substantially all of the assets of
General Mills either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the Outstanding Voting Securities, (y) no Person
(excluding any employee benefit plan, or related trust, of General Mills or such
corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20 percent or more of, respectively, the then
outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation, except to the extent that such ownership existed
prior to the Business Combination and (z) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or


    (iv)   Approval by the stockholders of General Mills of a complete
liquidation or dissolution of General Mills.


11.   TERMINATION OF EMPLOYMENT


  The following rules regarding the effect of a Participant’s termination of
employment on his or her Restricted Stock or Restricted Stock Units shall apply
unless otherwise determined by the Committee.


  (a)   If the Participant’s employment by the Company is terminated by either:


    (i)   the voluntary resignation of the Participant or


    (ii)   a Company discharge due to Participant’s illegal activities, poor
work performance, misconduct or violation of the Company’s policies or
practices,


  the Participant’s shares of Restricted Stock or Restricted Stock Units, which
are unvested on the date of termination, shall be forfeited.


  (b)   If the Participant’s employment by the Company is terminated for any
reason other than specified in Section 11(a), (c), (d) or (e), the following
rules shall apply:




-6-

--------------------------------------------------------------------------------



    (i)   In the event that, at the time of such termination, the sum of
Participant’s age and service with the Company equals or exceeds 70, the
Participant’s Restricted Stock and Restricted Stock Units shall continue to vest
according to the schedule established at the time of grant, unless otherwise
provided in the Grant Agreement.


                 In the event that, at the time of termination, the sum of
Participant’s age and service with the Company is less than 70, Restricted Stock
and Restricted Stock Units shall vest in a pro-rata amount based on full months
of employment completed during the Restricted Period from the date of grant to
termination, and the Participant’s remaining Restricted Stock and Restricted
Stock Units shall be forfeited; except if the Participant is an executive
officer of the Company, all Restricted Stock and Restricted Stock Units shall
fully vest as of the date of termination.


  (c)   Death.   A Participant who dies during the Restricted Period for any
Restricted Stock or Restricted Stock Units granted on or after June 1, 2002
shall fully vest in such shares of Restricted Stock or Restricted Stock Units,
effective as of the date of death. A Participant who dies during the Restricted
Period, for any Restricted Stock or Restricted Stock Units granted prior to
June 1, 2002, shall vest in a proportionate number of such shares of Restricted
Stock or Restricted Stock Units, effective as of the date of death. Such
proportionate vesting shall be pro-rata, based on the number of full months of
employment completed during the Restricted Period prior to the date of death, as
a percentage of the applicable Restricted Period.


  (d)    Retirement.   The Committee shall determine, at the time of a Grant,
the treatment of the Restricted Stock or Restricted Stock Units upon the
retirement of the Participant during the Restricted Period. Unless other terms
are specified in the original Grant or the Grant Agreement, if the termination
of employment is due to a Participant’s retirement on or after age 55, the
Participant shall fully vest in all Restricted Stock or Restricted Stock Units
effective as of the date of retirement.


  (e)    Spin-offs.   If the termination of employment during the Restricted
Period for any Restricted Stock or Restricted Stock Units is due to the
cessation, transfer or spin-off of a complete line of business of the Company,
the Committee, in its sole discretion, shall determine the treatment of such
Restricted Stock and Restricted Stock Units.


12.   ADMINISTRATION OF THE PLAN


  (a)    Administration.   The authority to control and manage the operations
and administration of the Plan shall be vested in the Committee in accordance
with this Section 12, subject to the following:


    (i)   Subject to the provisions of the Plan, the Committee shall have the
authority and discretion to select from among the eligible Company




-7-

--------------------------------------------------------------------------------



  employees those persons who shall receive Awards, to determine the time or
times of receipt, to determine the types of Awards and the Target Amounts
covered by the grants, to establish the terms, conditions, restrictions, and
other provisions of such Grants, and (subject to the restrictions imposed by
Section 13) to cancel or suspend Grants. In making such determinations, the
Committee may take into account the nature of services rendered by the
individual, the individual’s present and potential contribution to the Company’s
success and such other factors as the Committee deems relevant.


    (ii)   The Committee shall have the authority and discretion to establish
terms and conditions of Awards as the Committee determines to be necessary or
appropriate to conform to applicable requirements or practices of jurisdictions
outside the United States.


    (iii)   The Committee shall have the authority and discretion to interpret
the Plan, to establish, amend and rescind any rules and regulations relating to
the Plan, to determine the terms and provisions of any agreements made pursuant
to the Plan, and to make all other determinations that may be necessary or
advisable for the administration of the Plan.


    (iv)   Any interpretation of the Plan by the Committee and any decision made
by it under the Plan shall be final and binding.


  (b)   Delegation by Committee.   Except to the extent prohibited by applicable
law or the applicable rules of a stock exchange, the Committee may delegate all
or any portion of its responsibilities and powers to any one or more of its
members and may delegate all or any part of its responsibilities and powers to
any person or persons selected by it. Any such allocation or delegation may be
revoked by the Committee at any time.


13.   AMENDMENTS OF THE PLAN


  The Committee may from time to time prescribe, amend and rescind rules and
regulations relating to the Plan. Subject to the approval of the Board, where
required, the Committee may at any time terminate, amend or suspend the
operation of the Plan, provided that no action shall be taken by the Board or
the Committee without the approval of the stockholders of General Mills which
would amend the Maximum Amount, set forth in Section 5(d), that may be granted
to any single Participant. No termination, modification, suspension or amendment
of the Plan shall alter or impair the rights of any Participant pursuant to an
outstanding Grant without the consent of the Participant. There is no obligation
for uniformity of treatment of Participants under the Plan.




-8-

--------------------------------------------------------------------------------



14.   FOREIGN JURISDICTIONS


  It is intended that in lieu of awarding Restricted Stock, the Committee may
grant Restricted Stock Units to employees of the Company who are subject to the
laws of foreign jurisdictions and entitled to receive Awards under the Plan. In
addition, the Committee may adopt, amend and terminate arrangements, not
inconsistent with the intent of the Plan, as it may deem necessary or desirable
to make available tax or other benefits of the laws of any foreign jurisdiction,
to employees of the Company who are subject to such laws and who receive Grants
under the Plan.


15.   NOTICE


  All notices to the Company regarding the Plan shall be in writing, effective
as of actual receipt by the Company, and shall be sent to:


  General Mills, Inc.
Number One General Mills Boulevard
Minneapolis, Minnesota 55426
Attention:   Corporate Compensation


16.   DEFINITIONS


  For purposes of this Plan, the following terms shall have the meanings set
forth below.


  “1934 Act” means the Securities Exchange Act of 1934.


  “Award” is defined in Section 4.


  “Board” means the Board of Directors of General Mills.


  “Business Combination” is defined in Section 10(b)(iii).


  “Cash Dividend Equivalent” is defined in Section 6(c).


  “Change of Control” is defined in Section 10(b).


  “Committee” means the Compensation Committee of the Board, or such other
committee as the Board may from time to time select, provided that the Committee
must at all times be composed of two or more members of the Board, each of whom
qualifies as an “outside director”within the meaning of Section 162(m) of the
Internal Revenue Code of 1986, as amended.


  “Cash Bonuses” means cash payments to Participants under this Plan.


  “Common Stock” means the common stock, par value $0.10 per share, of General
Mills.


  “Company” is defined in Section 1.




-9-

--------------------------------------------------------------------------------



  “Fair Market Value” of a share of Common Stock as of any given date means,
except as otherwise determined by the Committee, the mean of the highest and
lowest reported sales prices during regular trading hours on that date (or, if
there are no such reported sales on that date, on the last date prior to such
date on which there were such sales) of the Common Stock on the New York Stock
Exchange.


  “General Mills” is defined in Section 1.


  “Grant” means a grant to an eligible employee of the opportunity to earn
Awards under this Plan for any Performance Period pursuant to Section 5(b),
including the awarding of Restricted Stock and crediting of Restricted Stock
Units to a Restricted Stock Units Account.


  “Grant Agreement” is defined in Section 6(d).


  “Grant Date” is the first business day after the end of the applicable
Performance Period.


  “Incumbent Board” is defined in Section 10(b)(ii).


  “Maximum Amount” is defined in Section 5(d).


  “Net Earnings” means the Company’s earnings from continuing operations before
unusual items and after taxes.


  “Outstanding Voting Securities” is defined in Section 10(b)(i).


  “Participant” is defined in Section 3.


  “Performance Period” means a fiscal year of the Company, or such other period
as the Committee may from time to time establish.


  “Person” is defined in Section 10(b)(i).


  “Plan” is defined in Section 1.


  “Restricted Period” is defined in Section 6(a).


  “Restricted Stock” is defined in Section 4.


  “Restricted Stock Unit” is defined in Section 4.


  “Vesting Date” means the date on which Restricted Stock or Restricted Stock
Units vest, pursuant to Sections 6, 10, or 11.


Effective September 25, 2000
Amended June 1, 2001
Amended May 17, 2002
Amended June 27, 2005



-10-

--------------------------------------------------------------------------------